Citation Nr: 9917097	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
calluses of both feet with mycotic dermatitis of the hands 
and feet.  

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1936 to October 
1960.

This matter arises from a November 1993 rating decision in 
which the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for calluses 
of both feet with mycotic dermatitis of the hands and feet 
and assigned a noncompensable rating, effective March 5, 
1993; and which denied entitlement to service connection for 
a respiratory disease.

During the course of the current appeal, the evaluation for 
calluses both feet with mycotic dermatitis of the hands and 
feet was increased from noncompensable to 30 percent 
disabling, effective March 5, 1993.  Since that evaluation is 
not the highest schedular rating which could be assigned for 
the bilateral foot disability, and he has not affirmatively 
expressed a desire to withdraw the claim, the issue remains 
ripe for appellate review.  As the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held, where a claimant has filed a notice 
of disagreement as to a decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Shipwash v. Brown, 8 Vet.App. 218, 
224 (1995).

The veteran also perfected appeals as to claims of 
entitlement to service connection for degenerative joint 
disease of the lumbosacral spine and bilateral hearing loss.  
Service connection was granted for those disabilities in a 
July 1997 rating decision.  That rating action constitutes a 
full grant of the benefit sought as to those claims.

The issue of entitlement to a rating in excess of 30 percent 
for calluses of both feet with mycotic dermatitis of the 
hands and feet will be considered in the remand portion of 
this decision.


FINDING OF FACT

There is no competent evidence of a nexus between a current 
respiratory disorder and service.


CONCLUSIONS OF LAW

The claim for service connection for a respiratory disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
diagnosed with acute influenza, gastro-intestinal type in 
February 1937 and hospitalized for nine days.  The veteran 
was again diagnosed with influenza, unknown type in March 
1953.  At that time, he was not hospitalized and the duration 
of his illness was two days.  The remaining service medical 
records, including an examination for service separation in 
August 1960, are negative for any complaint, treatment, or 
diagnosis of a respiratory disorder.  Upon separation, the 
veteran's lungs were noted to be normal.

VA outpatient treatment records dated from March to May 1994 
show that the veteran was seen with complaints and treatment 
for chronic obstructive pulmonary disease (COPD).  

During an April 1994 personal hearing, the veteran testified 
that he had problems with his lungs during service but never 
complained.  He testified that the problem became worse 
following his separation from service and he sought treatment 
in 1963.  He testified that he started out in calvary and 
then went to the armored which was a heavy dust environment.  

The veteran was accorded a VA non-tuberculosis disease and 
injuries examination in April 1994.  At that time, he 
reported a history of respiratory difficulty since 1962 that 
had increased in severity in the last few years.  He reported 
shortness of breath and restless sleep due to his respiratory 
disorder.  The diagnosis was chronic obstructive pulmonary 
disease.  

Medical records from Scott and White Memorial Hospital dated 
from October 1995 to July 1996 show treatment for chronic 
obstructive pulmonary disease and the veteran's participation 
in the pulmonary rehabilitation program.  

The veteran was accorded a VA trachea and bronchi examination 
in December 1996.  At that time, he reported that his COPD 
began in 1961 with dyspnea on exertion and had progressively 
increased in severity.  He also reported a history of asthma 
with wheezing.  The veteran reported that he smoked 
cigarettes for 13 years, one pack a day from 1942 to 1955.  
On examination, decreased movement of air was noted.  The 
diagnosis was COPD, probably related to smoking, 13 years, 
not to dust or all weather conditions.  

VA outpatient treatment records dated from April to May 1997 
show abnormal pulmonary functioning test results; abnormal 
electrocardiogram; and emphysema. 

The veteran was accorded a VA trachea and bronchi examination 
in April 1997.  At that time he reported COPD for "a number 
of years.  He reported two periods of hospitalization due to 
his respiratory disorder.  He also reported extreme shortness 
of breath.  On examination, there was no "cor-pulmonary."  
There was no history of asthma.  There was considerable 
dyspnea on exertion, after walking only a few feet.  The 
diagnosis was COPD, severe.  

In June 1998, the veteran submitted medical literature on the 
subjects emphysema, pulmonary heart disease, and smoking.  

During his February 1999 hearing at the RO, before the 
undersigned, the veteran testified that he was exposed to 
excessive amounts of airborne dirt while serving in tank 
units during service.  He also testified that began to 
experience respiratory symptoms in approximately 1953, and 
that he began receiving treatment for shortness of breath in 
1961 at a service department facility.  He further testified 
that he did not receive treatment for COPD during service, 
and that following service he was diagnosed with asthma.  He 
was also told that he had weak lungs. 

At the hearing, the veteran submitted a statement from D. 
Nyen, M.D., dated in August 1997, and a statement from G. 
Okeson, M.D., dated in October 1998.

Dr. Nyen wrote that dust and wind could exacerbate, what was 
described as, the veteran's severe COPD. 

Dr. Okeson reported that the veteran had been treated at 
Scott and White Memorial Hospital for severe pulmonary 
emphysema.  It was noted that the veteran served with a tank 
unit in service from 1939 to 1959 at which time he was 
exposed to excessive amounts of dust stirred up by tanks.  
Dr. Okeson further noted that he had carefully explained to 
the veteran that it was highly unlikely that the exposure to 
dust during service was an actual cause of his lung disease, 
but he elaborated that if the veteran had "started to have 
his obstructive lung disease at that time it could 
conceivably have been a significant contributing factor to 
his morbidity over the years."



Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved, is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Analysis

The record, as discussed above, contains diagnoses of current 
COPD.  Thus, there is competent evidence in support of the 
first prong of the Caluza test for a well-grounded claim-
evidence of current disability.  The veteran has testified 
that during service he noticed that he was coughing up bee-
bee like particles, and he has also reported exposure to 
excessive amounts of airborne dirt.  The veteran is competent 
to observe his symptoms and note his exposure to airborne 
dirt.  His testimony constitutes competent evidence as to the 
second prong of the Caluza test-evidence of the incurrence 
of a disease in service.

Nevertheless, the veteran would not be competent to diagnose 
his symptoms as manifestations of COPD or any other 
respiratory disease.  He would also not be competent to 
express the opinion that his current respiratory disability 
was caused by the inservice exposure to airborne dirt.  
Grottveit.

What is missing in this case, is competent evidence of a 
nexus between a current respiratory disease and service.  Dr. 
Nye's statement comes closest to suggesting such a nexus.  
However, while the statement notes that dust exposure could 
aggravate the veteran's COPD, it does not in any way suggest 
that inservice dust exposure caused the COPD.  The record 
does not contain competent evidence that the veteran had COPD 
at the time of his inservice dust exposure, and the veteran 
has not contended that COPD was present at the time of the 
inservice exposure.  Therefore, the Board must conclude that 
Dr. Nye's statement is not probative of whether there is a 
nexus between COPD and service.

Dr. Okeson's statement casts doubt on the possibility of a 
relationship between inservice dust exposure and subsequent 
COPD.  Dr. Okeson's statement does suggest that if COPD were 
present at the time of the inservice dust exposure, it could 
contribute to the morbidity of the disease.  However, as 
noted in the preceding paragraph, there is no competent 
evidence of COPD in service.

The medical text evidence submitted by the veteran also fails 
to render his claim well grounded.  Generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inconclusive" to well ground a claim.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (holding that medical treatise 
evidence proffered by the appellant in connection with his 
lay testimony was insufficient to satisfy requirement of 
medical evidence of nexus to well-ground claim).  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  See 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"); Bielby v. Brown, 7 Vet. App. 260, 265-67 
(1994). Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 
supra).  Indeed, as stated in Wallin, "in order for a claim 
to be well grounded [it] need not be supported by evidence 
sufficient for the claim to be granted.  Rather, the law 
establishes only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Mattern v. West, 12 Vet. App. 
222, 228 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).

The medical text evidence submitted by the veteran does not 
suggest that the inservice dust exposure, or any other event 
in service, caused the veteran's COPD.  It also does not 
suggest that COPD was present in service.  Therefore, the 
treatise evidence does not contain the specificity to 
constitute competent evidence of a current disability.

In sum, chronic respiratory or pulmonary disability is not 
shown until many years after service and the medical 
speculation or hypothesis that certain inservice conditions, 
infections or cough represented the initial manifestation of 
COPD, is simply not supported by the clinical evidence and is 
not corroborated by a competent medical source.  The Court 
has stated that a claimant does not meet the burden imposed 
by 38 U.S.C.A. § 5107(a), merely by presenting his own lay 
testimony because lay persons are not competent to offer 
medical opinions.  Grottveit, supra; Espiritu, supra.

In the absence of competent evidence of a nexus between a 
current respiratory disability and service, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well grounded claim for service 
connection for respiratory disorder, diagnosed as COPD, as 
imposed by 38 U.S.C.A. § 5107(a).  The claim, therefore, must 
be denied.  And since the veteran has failed to present a 
well-grounded claim, VA has no duty to assist him in the 
development of facts pertaining to the claim.


ORDER

Service connection for a respiratory disorder is denied.  


REMAND

Under the provisions of 38 C.F.R. § 4.25(b) (1998), 
disability from a single disease entity, as well as all other 
disabilities are to be rated separately.  In this case, the 
veteran has been assigned a single rating for calluses of the 
feet and for dermatitis of the hands and feet.  The 
disability has been evaluated by analogy under the criteria 
applicable to pes planus.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5276 (1998).  That evaluation does not appear 
to account for disability of the hands, including any such 
disability that might be part of a systemic skin disease.  
The Board cannot assign separate evaluations for the 
veteran's disability in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, this case must 
be REMANDED, in part, for the following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for calluses of 
both feet and dermatitis of the hands and 
feet, since January 1999.  The RO should 
then take all necessary steps to obtain 
records of such treatment, and associate 
those records with the claims folder.

2.  The veteran should be afforded 
appropriate examinations to evaluate the 
current disability resulting from 
calluses of the feet and mycotic 
dermatitis of the hands and feet.  With 
regard to the evaluation of the veteran's 
calluses, the examiner should comment on 
the presence or absence of marked 
deformity, marked pronation, marked 
tenderness of the plantar surfaces of the 
feet, marked inward displacement or 
severe spasm of the tendo achillis on 
manipulation, pain accentuated on 
manipulation and use, indications of 
swelling on use, and whether the symptoms 
are improved by the use of orthopedic 
shoes or appliances.

With regard to the evaluation of the 
veteran's dermatitis, the examiner should 
comment on the presence or absence of 
lesions, ulceration, crusting, 
exfoliation, exudation, and itching.  The 
examiner should also note the areas of 
the body that are affected by the skin 
disease.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should re-adjudicate the 
veteran's claim taking into account the 
provisions of 38 C.F.R. § 4.25(b), and 
assign evaluations that take into account 
all areas of the body affected by the 
service connected disability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran and his 
representative are advised that they have the right to submit 
additional argument and evidence while this case is in a 
remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

